Citation Nr: 0825701	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for post operative left knee chondromalacia.

2.  Entitlement to a rating in excess of 10 percent disabling 
for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to July 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied a higher evaluation for post 
operative left knee chondromalacia.  In a June 2003 rating 
decision, the veteran was granted a separate 10 percent 
rating for left knee arthritis.  

In April 2005, the veteran presented testimony at a personal 
hearing conducted at the RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of this personal hearing is in 
the veteran's claims folder.

In August 2005, the Board remanded the issues on appeal for 
further development and in December 2006, the Board remanded 
for the issuance of a supplemental statement of the case 
(SSOC).  The Board finds that VA has complied with the 
remands with regard to this appeal.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Left knee severe recurrent subluxation or lateral 
instability, limitation of extension to 10 degrees, and 
limitation of flexion to 45 degrees has not been shown.  

3.  There is x-ray evidence of arthritis in the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
rating for post operative left knee chondromalacia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.40, 4.45, 4.59, 4.7, and 
4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.40, 4.45, 4.59, 4.7, and 
4.71a, Diagnostic Codes 5003, 5260, and 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

A letter dated in September 2005 fully satisfied the duty to 
notify provision elements 2 and 3.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although this letter was not sent prior to 
the initial adjudication of the veteran's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claim was readjudicated in an April 
2006 supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case). In this regard, 
the letter advised the veteran what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The letter also informed her what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In September 2005, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
her disability had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on her 
employment and daily life during both her April 2005 hearing 
and March 2006 VA examination.  Specifically, the veteran 
testified that she could not run and that she had difficulty 
performing her teaching job because she had problems 
standing.  The Board finds that the notice given and the 
responses provided by the veteran specifically show that she 
knew that the evidence needed to show that her disability had 
worsened and what impact that had on her employment and daily 
life.  As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide her with adequate notice 
is not prejudicial.  See Sanders, 487 F.3d 881.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for her left knee.  As will be discussed 
below, her left knee is rated under Diagnostic Codes 5003, 
5257, and 5260.  She could also potentially be rated under 
Diagnostic Codes 5256, 5258-5259, 5261-5263.  Diagnostic 
Codes 5257-5259, 5262-5263 do not contain a specific 
measurement or test result that is required for a higher 
rating.  As such, under these Diagnostic Codes, entitlement 
to a higher disability rating would be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of her left knee and the effect of that worsening on 
her employment and daily life.  Diagnostic Codes 5256, 5260-
5261 rely on a single measurement or test to establish a 
higher rating.  See id.  The veteran was not provided notice 
of this as required by Vazquez-Flores, 22 Vet. App. 37.  The 
Board concludes, however, that this error was not 
prejudicial.  The RO provided an opportunity to undergo the 
necessary test most recently during the March 2006 VA 
examination and the veteran did so.  Further, she was 
provided with these regulations in the December 2003 
statement of the case (SOC).  Given the nature of the 
veteran's claim and the fact that the RO scheduled her for 
examinations in connection with this claim that the veteran 
underwent, the Board finds that a reasonable person would 
have generally known about the requirements necessary to 
establish a higher rating, including the importance of the 
examinations.  The Board finds that any error in failure to 
provide Vazquez-Flores element two notice is not prejudicial.  
See Sanders, 487 F.3d 881.  

As to the third element, the April 2006 SSOC fully satisfied 
this element.  The April 2006 SSOC notified the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  The SSOC indicated that disability rating can be 
changed when there are changes in the condition.  The SSOC 
stated that a rating will be assigned from 0 percent to 100 
percent depending on the disability involved and explained 
that VA uses a schedule for evaluating disabilities that is 
published in Title 38, Code of Regulations, Part 4.  It was 
also noted that a disability evaluation other than the level 
found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The SSOC further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the April 2006 SSOC 
satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Further, the Board notes that the ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  Most recently in the July 2008 brief, it is argued 
that the medical evidence available supports the veteran's 
argument that her service connected disability is of a 
greater severity than that which she is being compensated for 
and that the Board should grant her a percentage of 
compensation consistent with her disability.  This argument 
shows actual knowledge on the part of the veteran and her 
representative that the veteran's disability is rated based 
on the severity of disability and that there are different 
levels of compensation commensurate with the severity of 
disability.  The essence of the veteran's argument is that 
the veteran's disability is of such severity that she should 
be given a higher disability rating.  As such, the Board 
finds that a reasonable person would have generally known 
that a disability is rated based on the severity of 
disability and that there are different levels of 
compensation commensurate with the severity of disability.  
The Board finds that the error in the third element of 
Vazquez-Flores notice and also the error in not providing 
notice pursuant to Dingess/Hartman is not prejudicial.  See 
Sanders, 487 F.3d 881.

As to the fourth element, the September 2005 letter did 
provide notice of the types of evidence, both medical and 
lay, including statements from the veteran's doctor or 
employment records, which could be submitted in support of 
her claim.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied.  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  

Further, the veteran was given an opportunity to present 
testimony directly to the undersigned.  The Court 
specifically indicated that consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  In light of the foregoing, the Board finds that the 
veteran had sufficient opportunities to develop her case and 
therefore concludes that the requirements of Vazquez-Flores 
are met.  The Board, therefore, finds that the requirements 
of Pelegrini II are met and that the VA has discharged its 
duty to notify on this claim.  See Pelegrini II, 18 Vet. App. 
112.  

Additionally, since the RO continued the 20 percent 
disability rating and separately assigned a 10 percent rating 
for the veteran's service-connected left knee and the Board 
has concluded that the preponderance of the evidence is 
against assigning higher ratings, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).





LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

The veteran's service-connected left knee is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  
These criteria provide for a 20 percent rating for moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  

The veteran is also currently separately rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DCs 5003 and 5260 for 
arthritis.  Diagnostic Code 5260 provides for limitation of 
flexion of the leg.  Where flexion is limited to 60 degrees, 
a 0 percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a DC 5260.  

Additionally, Diagnostic Code 5261 provides for limitation of 
the extension of the leg.  When there is limitation of 
extension of the leg to 5 degrees, a 0 percent rating is 
assigned; when the limitation is to 10 degrees, a 10 percent 
rating is assignable; when the limitation is to 15 degrees, 
20 percent is assigned; when extension is limited to 20 
degrees, 30 percent is assigned; when extension is limited to 
30 degrees, 40 percent is assigned; and when it is limited to 
45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a DC 
5261.  The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Traumatic arthritis, Diagnostic Code 5003, provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for her 
left knee under 38 C.F.R. § 4.71a, Codes 5257, 5260, or 5261.  
The medical evidence of record does not show severe recurrent 
subluxation or lateral instability, flexion limited to 45 
degrees, or extension limited to 10 degrees.  In this regard, 
during the September 2002 VA examination, extension was to 0 
degrees and flexion was to 120 degrees.  Varus and valgus 
testing were without motion and the drawer test was negative 
in the left knee.  In an October 2003 VA treatment entry, 
there was a finding of left knee instability when going down 
stairs and some laxity on examination, but neither finding 
was noted to be severe.  During the March 2006 VA 
examination, flexion and extension was 0 to 150 degrees.  
There were no clinical signs of instability or subluxation.  
Most recently in November 2006 and  March 2007 private 
treatment records of Dr. L.A.R., it was indicated that there 
was no gross instability.  The November 2006 record also 
showed range of motion was from 5 to 110 degrees.  As such, 
entitlement to a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, and 5261 has not been shown.  

As discussed above, the veteran has a rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis.  Therefore, the Board must 
consider whether the veteran is entitled to a higher separate 
rating for arthritis based on painful motion under 38 C.F.R. 
§ 4.59.  See Lichtenfels, 1 Vet. App. at 488 and VAOPGCPREC 
9-98.  

The Board finds that the veteran is not entitled to a rating 
higher than 10 percent for her arthritis or for her left knee 
under DeLuca.  In this regard, the Board observes the 
veteran's complaints of left knee pain; lock up causing her 
to fall; difficulty with standing, walking, sitting, 
squatting, and walking up and down steps; and that she uses a 
knee brace and cane at times.  However, during the September 
2002 VA examination, the veteran ambulated without assistive 
devices or difficulty.  There was no left knee erythema, 
edema, echymosis, muscle atrophy, crepitus or pain to 
palpation.  During the March 2006 VA examination, the range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance on repetitive use.  Although 
there was pain with range of motion testing during both 
examinations, tenderness to palpitation, mild crepitus, and 
mild antalgic gait in March 2006, there was no swelling, 
incoordination, weakened movement, fatigability, or joint 
motion variance with varying resistance.  Moreover, although 
the veteran claimed to have flare-ups one time per week in 
the past twelve months, she stated that she was able to take 
care of her home, clean, take her daughter to school, and 
walk up and down the steps.  After contemplating the 
veteran's disability picture as a whole, the Board finds that 
the veteran's arthritis more nearly approximates the criteria 
for a 10 percent rating and concludes that a higher rating 
for her left knee is not otherwise warranted under DeLuca.  
38 C.F.R. § 4.40, 4.45, and 4.59, see Lichtenfels, 1 Vet. 
App. at 488, DeLuca, 8 Vet. App. 202, and VAOPGCPREC 9-98.

The Board has considered whether the veteran is entitled to a 
higher rating under other relevant codes.  In this regard, 
the criteria for evaluation under Diagnostic Codes 5256 
(knee, ankylosis) and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of the left knee and 
genu recurvatum was not shown.  Further, evaluation under 
Diagnostic Codes 5258 (cartilage, dislocated, semilunar) and 
5259 (symptomatic removal of semilunar cartilage) is not 
warranted as September 2002 MRI and x-ray reflected no left 
knee tear of the menisci, fracture, or dislocation.  
Additionally, there were no findings involving the tibia or 
fibula so ratings under 38 C.F.R. § 4.71a, DC 5262 are not 
warranted.

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 20 percent evaluation under Diagnostic Code 5257 is 
appropriate and that the current 10 percent evaluation under 
Diagnostic Code 5260 is also appropriate and that there is no 
basis for awarding a higher evaluation for the veteran's left 
knee.  38 C.F.R. 
§ 4.71a. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of her 
disability.  In fact, at the time the veteran was working as 
a teacher, an August 2002 VA treatment entry reflected that 
she could return to work if given an allowance for a frequent 
position change.  The record does not reflect that she lost 
her teaching job because of her service-connected left knee.  
Further, in April 2005 she testified that she was a full time 
student and it was indicated in her March 2006 VA examination 
that she was not working outside the home.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a rating in excess of 20 percent disabling for 
post operative left knee chondromalacia is denied.

Entitlement to a rating in excess of 10 percent disabling for 
arthritis of the left knee is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


